Name: Commission Regulation (EEC) No 1385/91 of 27 May 1991 on the supply of refined rape seed oil as food aid
 Type: Regulation
 Subject Matter: Africa;  processed agricultural produce;  cooperation policy
 Date Published: nan

 No L 133/ 16 Official Journal of the European Communities 28 . 5 . 91 COMMISSION REGULATION (EEC) No 1385/91 of 27 May 1991 on the supply of refined rape seed oil as food aid 790/91 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ( l ), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain countries and beneficiary organ ­ izations 1 100 tonnes of refined rape seed oil ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No HAS ADOPTED THIS REGULATION : Article 1 Refined rape seed oil shall be mobilized in the Community as Community food aid for supply to the recipients listed in the Annex, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure . The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable. Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 May 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30 . 12. 1986, p. 1 . (2) OJ No L 174, 7 . 7. 1990, p . 6 . Ã  OJ No L 136, 26. 5 . 1987, p . 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . ( 5) OJ No L 81 , 28 . 3 . 1991 , p. 108 . 28 . 5 . 91 Official Journal of the European Communities No L 133/ 17 ANNEX LOT A 1 . Operation No (') : 1315/90 2. Programme : 1990 3 . Recipient (*) : Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, Service logistique, BP 372, CH-121 1 Geneva 19 ; tel . 734 55 80 , telex : 412 133 LRCS CH ; fax 733 03 95 4. Representative of the recipient (2) : Sudanese Red Crescent, League Delegation, PO Box 235, Khar ­ toum, Republic of Sudan ; tel . 72 011 / 72 877, telex 23 006 LCRS Sd 5. Place or country of destination : Sudan 6. Product to be mobilized : refined rape seed oil 7 . Characteristics and quality of the goods (3) (6) 0 : see list published in OJ No C 1 14, 29 . 4. 1991 , p. 1 (under III.A.l.(a)) 8 . Total quantity : 100 tonnes net 9 . Number of lots : one 10. Packaging and marking ( l0) (") : see list published in OJ No C 114, 29 . 4 . 1991 , p. 1 (under IIIA.2.1 and III.A.3) :  metal cans of five litres Markings in English Supplementary markings on packaging : 'a red crescent with the points facing to the right / ACTION OF THE LEAGUE OF RED CROSS AND RED CRESCENT SOCIETIES (LICROSS) / FOR FREE DISTRIBUTION / PORT SUDAN' 1 1 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of landing  landed 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Port Sudan 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1  21 . 7 . 1991 18 . Deadline for the supply : 15 . 8 . 1991 19 . Procedure for determining the costs of supply (*) : tendering 20 . Date of expiry of the period allowed for submission of tenders : 11 . 6. 1991 , at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 25 . 6 . 1991 , at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 . 7  10 . 8 . 1991 (c) deadline for the supply : 31 . 8 . 1991 22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (8) : Bureau de l'aide alimentaire , a 1 attention de Monsieur N. Arend, batiment Loi 120, bureau 7/46, 200 rue de la Loi, B-1049 Bruxelles ; telex 22037 AGREC B or 25670 AGREC B 25. Refund payable on request by the successful tenderer :  No L 133/ 18 Official Journal of the European Communities 28 . 5 . 91 LOT B 1 . Operation No ( ! ) : 72/91 2 . Programme : 1991 3 . Recipient ^5) : UNHCR (Mr GaudÃ ©), Case Postale 2500, CH-121 1 Geneva 2 DÃ ©pÃ ´t ; tel . 739 84 80, telex 412404 HCR CH 4. Representative of the recipient (2) : The Representative, UNHCR Branch Office in the Sudan, Mohammed Nageeb Road (North of Farouk Cemetery), Khartoum No 2, Sudan ; tel . (249) 118 12 43, telex 22 431 SD HCR 5 . Place or country of destination : Sudan 6 . Product to be mobilized : refined rape seed oil 7 . Characteristics and quality of the goods (') (6) (7) : see list published in OJ No C 1 14, 29 . 4. 1991 , p. 1 (under III.A.l.a)) 8 . Total quantity : 1 000 tonnes net 9 . Number of lots : one 10 . Packaging and marking (4) ( l0) : see list published in OJ No C 114, 29 . 4. 1991 , p. 1 (under III.A.2.1 and IIIA..3) metal cans of five litres Markings in English Supplementary markings on packaging : 'UNHCR PROGRAMME FOR REFUGEES / PORT SUDAN / DATE OF PRODUCTION : ... / DATE OF EXPIRY : . . . (PRODUCTION DATE PLUS YEARS)' 11 . Method of mobilization : the Community market 12 . Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Port Sudan 16 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1  21 . 7 . 1991 18 . Deadline for the supply : 15 . 8 . 1991 19 . Procedure for determining the costs of supply Q : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon on 11 . 6 . 1991 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 25 . 6. 1991 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 . 7  10 . 8 . 1991 (c) deadline for the supply : 31 . 8 . 1991 22. Amount of the tendering security : ECU 15 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24 . Address for submission of tenders (8) : Bureau de l'aide alimentaire , Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Bruxelles : telex 22037 AGREC B or 25670 AGREC B 25 . Refund payable on request by the successful tenderer :  28 . 5 . 91 Official Journal of the European Communities No L 133/ 19 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in OJ No C 114, 29 . 4. 1991 , p. 1 . (') The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded . Radiation certificate Sudan should contain the following information : (a) the amount of radiation of caesium- 134 and - 137 ; (b) iodine-131 . Radiation certificate must be issued by authorities and be legalized for : Sudan . (4) Shipment to take place in 20-foot containers, condition FLC/LCL. The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . The provisions of Article 1 3 (2), second subparagraph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying the number of cartons belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer, the number of which is to be provided to the beneficiary's forwarder. The free holding period for container must be at least 15 days . (5) The successful tenderer is to contact the recipients as soon as possible to establish which consignment documents are required and how they are to be distributed. (6) The successful tenderer shall give the beneficiaries ' representative a health certificate at the time of delivery. f) The successful tenderer shall give the beneficiaries' representative a certificate of origin at the time of delivery. (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of these Annexes, evidence that the tendering security referred to in Article 7 (4) (a) of Regu ­ lation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of these Annexes,  or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05. (9) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted . ('") To be delivered on standard pallets  wrapped in shrunk plastic cover. (") The cartons shall be stacked on wooden pallets (made of pine, fir or poplar wood) measuring not more than 1 200 x 1 400 mm, and with the following features : four-way entry, non-reversible , with wings ; a top deck consisting of a minimum of seven planks measuring 100 mm in width and of a thickness of 22 mm ; a bottom deck consisting of three planks measuring 100 mm in width and of a thickness of 22 mm ; three bearers measuring 100 mm in width and of a thickness of 22 mm ; nine dowels : 100 x 100 x 78 mm minimum . The palletized cartons shall be covered by a shrink film of a thickness of at least 150 mm. The cartons must have reinforced protection consisting of four angles (35 x 35 mm) made of cardboard at least 3 mm thick placed on the four upper edges . The whole of the above must be bound, in each direction, by three nylon straps of a width of not less than 16 mm with plastic buckles .